

EXHIBIT 10.1



USA TECHNOLOGIES, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT


2018 EQUITY INCENTIVE PLAN




This Agreement (“Agreement”) made as of May 29, 2020 (the “Grant Date”), by and
between Anant Agrawal, an individual (“Participant”), and USA TECHNOLOGIES,
INC., a Pennsylvania corporation (the “Company”).


BACKGROUND


Participant is serving as an employee of the Company. The Company’s 2018 Equity
Incentive Plan (as amended from time to time, the “Plan”) provides for Awards
based upon the Common Stock of the Company. The Company has determined to make
an award to Participant of restricted stock units (“RSUs”) as further set forth
below.  Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Plan.




AGREEMENT


NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the Company and Participant agree as
follows:


1.          Grant of RSUs. Subject to the terms hereof, the Company hereby
grants to Participant an award of 16,260 RSUs pursuant to the Plan.  Each RSU
represents the right to receive one (1) share of the Company’s Common Stock
(each, a “Share”) upon vesting and settlement in accordance with Sections 2 and
3 below.  The RSUs (and the Shares underlying the RSUs) are not vested and shall
be subject to forfeiture by Participant as more fully described in Section 2
below.
2.          Vesting of RSUs. Except as otherwise provided in the Plan, the RSUs
shall vest in full on December 31, 2020 (the “Vesting Date”), subject to
Participant’s continued Service through the Vesting Date; provided, that if
Participant’s Service is terminated by the Company without Cause (as defined in
Participant’s Employment, Non-Interference, Non-Solicitation, Non-Competition
and Invention Assignment Agreement with the Company, dated as of November 9,
2017, as amended by that certain First Amendment to Employment,
Non-Interference, Non-Solicitation, Non-Competition and Invention Assignment
Agreement, dated as of February 25, 2018, as further amended by that certain
Second Amendment to Employment, Non-Interference, Non-Solicitation,
Non-Competition and Invention Assignment Agreement, dated August 2019, as the
same may be amended from time to time (the “Employment Agreement”)) or by
Participant with Good Reason (as defined in the Employment Agreement), then any
then-unvested RSUs shall immediately vest and the Vesting Date shall be
accelerated to the date of such termination of Service. Any RSUs that are not
vested on the date of Participant’s termination of Service pursuant to the
preceding sentence shall be immediately forfeited on the date of such
termination for no consideration.





--------------------------------------------------------------------------------





3.          Settlement; Issuance of Shares.  One (1) Share shall be issued in
respect of each vested RSU, if any, on the Vesting Date.  The Company shall
issue any such Shares registered in the name of Participant, Participant’s
authorized assignee, or Participant’s legal representative, which shall be
evidenced by stock certificates representing the Shares with the appropriate
legends affixed thereto, appropriate entry on the books of the Company or of a
duly authorized transfer agent, or other appropriate means as determined by the
Company.
4.          Restriction on Transfer. The RSUs shall be non-transferable, and
Participant shall not sell, transfer, pledge, hypothecate or otherwise dispose
of any RSUs or any Shares underlying the RSUs until such Shares have been
delivered to Participant in accordance with Section 3.
5.          No Right to Continued Service; No Rights as Shareholder. Neither the
Plan nor this Agreement shall confer upon Participant any right to be retained
in any capacity as a service provider to the Company or any of its affiliates. 
Participant shall not have any rights as a shareholder with respect to any
Shares subject to the RSUs unless and until certificates representing the Shares
have been issued by the Company to the holder of such Shares, or the Shares have
otherwise been recorded on the books of the Company or of a duly authorized
transfer agent as owned by such holder.
6.          Tax Consequences; Section 409A. Participant understands that
Participant (and not the Company) shall be responsible for Participant’s tax
liability that may arise as a result of the transactions contemplated by this
Agreement; provided, that Participant acknowledges and agrees that the Company
shall have the right to deduct from payments of any kind otherwise due to
Participant any federal, state, or local taxes of any kind required by law to be
withheld with respect to the grant of this Award, the vesting of the RSUs, or
the issuance of the Shares in accordance with the procedures set forth in
Section 10 of the Plan, which is expressly incorporated by reference herein. 
This Agreement and the RSUs are intended to comply with, or be exempt from, the
provisions of Section 409A of the Code and shall be interpreted in accordance
with Section 409A of the Code and the Treasury regulations and other
interpretive guidance issued thereunder (“Section 409A”).  If the Company at any
time determines that this Agreement or the RSUs are not compliant with, or
otherwise exempt from, Section 409A, the Company may amend this Agreement or
adopt other policies and procedures (including amendments, policies, and
procedures with retroactive effect), or take any other actions, that the Company
determines to be necessary or appropriate to cause this Agreement and the
transactions contemplated thereby to (i) comply with Section 409A, or (ii)
otherwise be exempt from Section 409A.  For the avoidance of doubt, any
termination of Participant’s Service must constitute a “separation from service”
(as defined under Section 409A) in order to be deemed a termination of Service
hereunder.
7.          Compliance with Law.  The issuance of Shares shall be subject to
compliance by the Company and the Participant with all applicable requirements
of federal and state securities laws and with all applicable requirements of any
stock exchange on which the Shares may be listed. No Shares shall be issued or
transferred unless and until any then applicable requirements of state or
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. Participant understands that the
Company is under no obligation to register any Shares with the Securities and
Exchange Commission, any state securities commission or any stock exchange to
effect such compliance.





--------------------------------------------------------------------------------





8.          Notices.  Any notice to the Company provided for in this Agreement
shall be addressed to the Company in care of the chief executive officer at the
corporate headquarters of the Company, and any notice to Participant shall be
addressed to Participant at the current address shown in the Company’s records,
or to such other address as Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy, sent by electronic
mail, or enclosed in a properly sealed envelope addressed as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.
9.         Governing Law.  The implementation and interpretation of this
Agreement shall be governed by and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws rules.
10.          Binding Effect and Assignability. The rights and obligations of
both parties under this Agreement shall inure to the benefit of and shall be
binding upon their personal representatives, heirs, successors and assigns. 
This Agreement, or any part thereof, may not be assigned by Participant.
11.          Data Privacy Consent. In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates, and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth, and other information that is necessary or
desirable for the administration of the Plan or this Agreement (the “Relevant
Information”). By entering into this Agreement, Participant: (i) authorizes the
Company to collect, process, register, and transfer to the Relevant Companies
all Relevant Information; (ii) waives any privacy rights that Participant may
have with respect to the Relevant Information; and (iii) authorizes the Relevant
Companies to store and transmit such information in electronic form. Participant
shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.
12.          Severability.  The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.
13.          Entire Agreement. This Agreement and the Plan constitute the entire
agreement with respect to the subject matter hereof between the parties hereto
and there are no other agreements between the parties relating to the subject
matter hereof; provided, that, Participant expressly acknowledges and agrees
that the grant of this Award is in full and complete satisfaction of any further
installments of that certain cash bonus in an aggregate amount of $400,000
communicated to Participant by the Company on or about December 3, 2019 and to
which Participant may have otherwise been entitled. The Company and Participant
have made no promises, agreements, conditions, or understandings relating to the
RSUs, either orally or in writing, that are not included in this Agreement or
the Plan. This Agreement may only be modified by an agreement in writing
executed by both the Company and Participant. Emailed copies (pdf format) of any
party’s signature hereto will have the same effect as an original signature.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

  USA TECHNOLOGIES, INC.                          
 

By:
/s/ Sean Feeney       Name:  Sean Feeney       Title:     Chief Executive
Officer                     PARTICIPANT 
                     /s/ Anant Agrawal     Anant Agrawal
         













[Signature Page to RSU Agreement]

--------------------------------------------------------------------------------